DETAILED ACTION
Claims 1-15 are pending in the present application. Claims 1, 5, 8 and 12 were amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-15 are allowed.

The following is an examiner’s statement of reasons for allowance: 
The amendment and remarks filed 09 June 2021 are found persuasive. Claims 1, 8 and 15 are independent claims. Regarding independent claim 1, the prior art of record does not disclose the following limitation: “identifying, by the processor, at least one pivot to be used as a reference for grouping the samples into a plurality of bins; assigning, by the processor, the samples to at least one bin of the plurality of bins, based on a Euclidean distance defining a closest pivot; regrouping, by the processor, the samples from the at least one bin of the plurality of bins into different groups, and distributing each of the groups to the plurality of devices; removing, by the processor, from each of the different groups, samples belonging to at least one of majority class and minority class for which synthetic data is not being generated; arranging, by the processor, each sample of each of the groups into an M-Tree; identifying, by the processor, K-nearest neighbours for each sample within each of the different groups to generate K pairs of nearest neighbors, wherein a nearest neighbor for a sample is identified within a same class to which the sample belongs, and wherein similar samples are identified to generate the K pairs of nearest neighbors based on Euclidean Distances in an M-dimensional space; and generating, by the processor, synthetic samples for the K pairs of nearest neighbors by creating random samples, wherein each random sample lies between two samples belonging to a pair of the K pairs of nearest neighbors.” The limitations of independent claims 8 and 15 parallel independent claim 1, therefore they are allowed for similar reasons. Claims 2-7, and 9-14 are allowed based on dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRETA ROBINSON whose telephone number is (571)272-4118.  The examiner can normally be reached on Mon.-Fri. 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GRETA L ROBINSON/Primary Examiner, Art Unit 2169